Shepheed, 0. J.:
We are of the opinion that the ruling of his Honor was correct. The proper construction of the will of Tyre Glenn, in respect to this controversy, is as follows: It devises a fee to Martha J. Glenn, with a proviso that it shall be held in trust during her life or maidenhood for her separate use, with an executory devise over to her brothers and sisters, should she die without issue. As soon as she married and had issue, the fee became absolute. Saddler v. Wilson, 5 Ired Eq., 296; Davis v. Parker, 69 N. C., 271.
Affirmed.